Citation Nr: 1704898	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  96-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability prior to November 2, 2001.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active military service from December 1962 to June 1963.
 
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 1995 rating decision that granted entitlement to service connection for dysthymia and assigned a 30 percent disability rating from May 12, 1986.  Subsequently, by a September 1996 decision, the RO increased the rating for dysthymia from 30 percent to 50 percent, effective from May 12, 1986.  This case was remanded by the Board to the RO in March 2000 and January 2003 for additional development.
 
By an April 2005 decision, the Board awarded a 70 percent disability rating for dysthymia, effective November 2, 2001.  The Veteran appealed the Board's April 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2006 Order, the Court granted the parties' Joint Motion for Remand and vacated that part of the Board's decision that denied a rating in excess of 50 percent for dysthymia prior to November 2, 2001 and a rating in excess of 70 percent from November 2, 2001, and remanded the case for compliance with the joint motion.  The Joint Motion also noted that the Veteran had filed an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, in November 1999, which had never been adjudicated; it called for action to be taken on that claim.  In compliance with the Court's Order, the Board remanded the case in January 2007 for additional development pursuant to the Court's order. Following the requested development, a supplemental statement of the case (SSOC) was issued in November 2007.
 
By a May 2008 decision, the Board continued the previous ratings of 50 percent for dysthymia prior to November 2, 2001, and 70 percent thereafter; the Board also denied the claim for TDIU.  The Veteran appealed the Board's May 2008 decision to the Court.
 
In an order dated in June 2009, the Court granted a May 2009 joint motion by the appellant and VA General Counsel to vacate the Board's May 2008 decision and remand the case for issuance of a supplemental statement of the case (SSOC) as required by VA regulation.  See 38 C.F.R. § 19.31.  (It should be pointed out that, when the case was before the Board in May 2008, a temporary folder was with the claims files.  The temporary folder was apparently not with the record when the case was addressed by the Court, which suggests that much of the post-remand work that had been done by the originating agency, including a SSOC, was in the temporary folder that was not considered by the Court.  Subsequently, this proved to be the case--after the Board remanded the case in November 2009, the information was again associated with the claims file, which information included a November 2007 SSOC that had been issued before the Board's 2008 decision.) SSOC's were issued in January 2011.
 
By a September 2011 decision, the Board continued the previous ratings of 50 percent for dysthymia prior to November 2, 2001, and 70 percent thereafter; the Board again denied the claim for TDIU.  The Veteran again appealed the Board's September 2011 decision to the Court.  By a memorandum decision dated in April 2013, the Court affirmed that part of the Board's decision that denied a rating in excess of 50 percent for dysthymia prior to November 2, 2001 and a rating in excess of 70 percent from November 2, 2001; the portion of the Board's decision denying a TDIU was vacated and remanded for readjudication.
 
By an April 2014 decision, the Board denied the claim for a TDIU prior to November 2, 2001; however, the Board assigned a TDIU due to dysthymia from November 2, 2001.  The Veteran appealed the Board's April 2014 decision to the Court.  In August 2014, the parties filed a joint motion for partial remand (JMPR).  An August 2014 Order of the Court granted the joint motion and vacated the Board's decision to the extent that it denied entitlement to a TDIU prior to November 2, 2001.

In April 2015, the Board remanded the case for additional development, in accordance with the instructions in the JMPR.  In a May 2016 rating decision, the RO granted a 70 percent disability rating for the Veteran's service-connected dysthymia.

Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2016).


FINDINGS OF FACT

1.  For the period from May 12, 1986, to November 2, 2001, service connection was in effect for dysthymia, rated as 70 percent disabling.
 
2.  The Veteran's dysthymia, as shown by competent evidence of record, has been so severe as to preclude substantially gainful employment from May 12, 1986, to November 2, 2001.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's favor, the criteria are met for the assignment of a TDIU due to dysthymia from May 12, 1986, to November 2, 2001.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

However, these duties are not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In light of the fully favorable determination as to the issue on appeal, no further discussion of compliance with VA's duty to notify and assist is necessary.

II.a.  TDIU-Legal Criteria and Preliminary Matters

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

However, even if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), rating boards should refer to the Director of Compensation Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16 (b).  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The fact that a Veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his or her disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he or she is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a Veteran could find employment.  Id.  Consideration may be given to a Veteran's education, training, and special work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The opinions of health care professionals are not dispositive in adjudicating TDIU claims; rather, the Board must assess the functional limitations noted by the health care professionals and determine whether they render the Veteran unemployable consistent with the applicable regulations.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ('[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner').

The Board notes that the RO granted entitlement to TDIU effective from November 2, 2001, and, thus, that period will not be addressed herein.  The Veteran has been service-connected for dysthymia only.  

In an April 2015 remand, the Board instructed the RO to refer the issue of entitlement to TDIU to the Director of Compensation Service for consideration of a grant on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) effective prior to November 2, 2001.  At that time, the Veteran's service-connected dysthymia was rated at 50 percent and therefore did not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for TDIU.  Under 38 C.F.R. § 4.16(b) all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability should be referred to the Director of Compensation Service. 

Pursuant to the Board's remand instructions, the AOJ referred the claim for an extraschedular rating to the Director.  In January 2016 memorandum, the AMC recommended to the Director that an extraschedular rating be granted.  In a September 2015 decision, the Director denied an extraschedular rating for TDIU under 4.16(b), but found that an extraschedular rating was warranted for the Veteran's service-connected dysthymia under 38 C.F.R. § 3.321.

The AOJ continued the denial for TDIU under 4.16(b) in a May 2016 supplemental statement of the case, but granted a 70 percent disability rating for the Veteran's service-connected dysthymia on an extraschedular basis under 38 C.F.R. § 3.321.

As such, the Veteran now meets the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  

II.b. Background

The Veteran was medically discharged from the United States Army after six months of active duty following a medical board finding of emotional instability reaction with depression.  In July 1985, he filed a claim for service connection for a nervous condition.

In an August 1978 letter, a private physician, R.S., M.D., noted that the Veteran's history included multiple complaints, including fatigue, tiredness, cramps, headaches, nervousness, irritability, and depression.  The Veteran admitted to having suicidal thoughts on several occasions.  He was reported to be unable to work for the preceding two years, mainly because of being tired, and was reported to have quit two jobs, mostly because of what he claimed to be supervisory harassment.  The impression was endogenous and exogenous depression. 

A May 1983 treatment note by A.W., M.D., from the Human Services Center of New Castle, Pennsylvania, reflected a history showing the Veteran as being depressed, amotivational, and unwilling to be involved in efforts to exert any change in his life.  It was noted that the Veteran acknowledged a recent attempt in September 1982 at seeking employment, but he acknowledged that he was not interested in obtaining the position sought, allegedly because he felt incapable of performing the task.  The Veteran reported a long-standing sleep disturbance resulting in chronic tiredness and low energy level, as well as suicidal ideation and at least transient homicidal ideation, neither of which had been acted upon.
 
Dr. A.W. described the Veteran as an extremely inadequate and neurasthenic individual with suggestions that there was significant difficulty controlling underlying impulses, and perhaps even some psychotic ideation.  He found that it was impossible to assess adequately the Veteran's ability to function at a position of employment, noting that any efforts made to demonstrate his innate abilities would be counteracted by his sense of inadequacy and his being resigned to his current life style.  Dr. A.W. described the Veteran as temporarily unemployable while attempting job training assessment.
 
Of record is a July 1983 medical report from P.M., M.D., who examined the Veteran for the purpose of determining the nature and degree of alleged disabilities in an action related to a state agency disability determination.  The Veteran stated that he quit working in 1974 because he experienced symptoms of cramping in his hands and feet, aching of his legs, calves, knees, thighs, hips, all of which reduced his work tolerance and resulted in total exhaustion after only 15 minutes.  Dr. P.M. concluded that it was likely that the Veteran suffered from a moderately severe personality disorder, which would prohibit him from being gainfully employed. 

Also of record is a July 1983 psychiatric report from F.G., M.D., reflecting the Veteran's reports that his inability to work was caused by chronic exhaustion, by his hands and feet cramping, pain in hands and feet in cold temperatures, and headaches, abdominal pain, weakness "and a hundred other things I don't have time to mention."  The Veteran described difficulties at work, including claims that he was rushed and hassled, that management had hidden behind machinery to watch him and had put him in strange jobs in order to "get the goods" on him. Dr. F.G. noted the Veteran's work difficulties related to feelings of ridicule and persecution, and his having quit, never to return to work.  The diagnoses were somatization disorder, chronic; and residual schizophrenia with emotional flattening, emotional withdrawal, residual ideas of reference and persecution. 

Of record is a December 1983 letter from M.W., M.D., ascribing the Veteran's unemployment to his mental disorder.  The private physician noted that the Veteran had shown little motivation to take part in programs designed to improve his vocational skills, and that the Veteran may be able to function adequately at work in an environment of great autonomy and practically no peer contact.  However, in light of the then-current job situation in that part of the state (western Pennsylvania), the private physician found that it was unlikely that the Veteran was employable at that time.

The Veteran was hospitalized in April 1985.  Psychological testing indicated a severe personality disorder and schizophrenia.  The Veteran attended Rehabilitation Medicine Service assignment regularly and his multiple weekend passes went uneventfully.  He was discharged in May 1985 as he was not felt to be a danger to himself or others.  

A letter from the Veteran's representative reflected his reports that he had worked for five years prior to service without any problems, but was unable to function and following service and had to resign because of emotional problems.
 
A September 1985 letter from the Human Services Center of New Castle to the RO reflected the Veteran's refusal to take medications felt important to his treatment, and to participate in the center's transitional employment program, saying that he felt the program would be of no benefit to him.  An October 1985 psychological assessment noted that the Veteran did not view himself as able to work; he complained of his chronic fatigue and insomnia, and expressed a feeling that employers would not tolerate frequent breaks and absences.
 
A May 1988 VA discharge summary from a psychiatric maintenance program noted that the Veteran complained of being tired and exhausted.  Psychological testing revealed a severe personality disorder and schizophrenia.  The Veteran was not motivated for treatment, and was preoccupied with VA and Social Security benefits. It was noted that the Veteran refused to take prescribed neuroleptic and antidepressant medications.  At the time of discharge he was felt to be competent for VA purposes, and to not be a danger to himself or others.  The Veteran was diagnosed with schizophrenia, in remission.  A July 1988 discharge note similarly noted the Veteran's schizophrenia was in remission.
 
A December 1989 discharge summary noted that the Veteran complained of anxiety, stress, nightmares, difficulty falling asleep, lack of energy and motivation, and multiple somatic complaints.  He noted that he was pursuing a claim of service connection for post-traumatic stress disorder (PTSD). 
 
January and June 1990 discharge summaries noted the Veteran's disorder as dependent personality disorder, in remission.  The January discharge summary also noted a generalized anxiety disorder.  An October 1991 VA evaluation noted the Veteran's history, including his various diagnoses, history of depressive symptoms, and suicidal ideation. It was noted that the Veteran left his last job in 1974 after experiencing persecutory ideation involving his boss.  The Veteran reported membership in the local historical society and a local rifle club as his major social contacts.  He and his wife had recently been active in the local volunteer fire department, but were dropped from membership after an apparently hostile exchange of letters with the leadership.
 
On examination, the Veteran was casually and neatly attired. He was alert, oriented, and without gross cognitive impairment.  Speech was largely coherent, though at times over intellectualized and awkward.  He denied hallucinations.  Content was focused on injustices in various systems.  No frank delusions were elicited, though the Veteran was generally suspicious.  Mood was depressed and angry.  Affect was appropriate.  He complained of chronic anhedonia with no recent loss of interest.  He denied hopelessness, as well as current intent regarding suicidal and homicidal ideation.  Insight was nil, and judgment was severely impaired.  The psychologist diagnosed delusional disorder, and noted that the Veteran did not desire vocational assistance.
 
A VA treatment note dated in July 1992 noted that the Veteran complained that his experience in the Army resulted in his being disillusioned, robbed of energy, and plagued by thoughts and feelings that do not give him the impetus or the satisfaction to do things.  It was noted that the Veteran was currently involved with service organizations locally, and apparently had applied himself so diligently that he had been given more and more important positions in these organizations.
 
A VA examination conducted in August 1992 revealed that the Veteran had not worked since 1973, and that he felt he could not take a job where the bosses reminded him of his "bastard sergeant" whom he wanted to kill.  He reported that he could not keep his mind on anything, let alone keep any kind of job.  He also complained of periods of profound depression and incapacitation.  The examiner diagnosed generalized anxiety disorder which originated in service, and opined that the Veteran would continue to have significant difficulties in occupational, and social functioning.
 
The Veteran was afforded another VA examination in March 1993, in conjunction with his claim for PTSD.  The Veteran noted that he had left a pre-service job partly because of aching in his legs that he attributed to residuals from having had rheumatic fever.  On returning to his job after service, he reported that he could not concentrate and that he started having problems with his boss.  At his last job, which he left in 1974, he stated that he missed a lot of time because he was not sleeping well and did not feel mentally up to doing the job.  Testing revealed that the Veteran clearly felt distressed and felt that he had difficulty coping with his distress.  He tested well on all of the neuropsychological tests administered.  The examiner concluded that, while the Veteran had apparent difficulties concentrating in some situations, on structured tests he performed in the average to high average, or even superior, range.  It was felt that the Veteran's symptoms appeared to affect his ability to work and his relationships with others. 
 
A July 1994 admission note on the occasion of his admission for respite in the community maintenance program noted that the Veteran gave a history of having worked as a tool and die maker from 1965 until 1974, when he became unable to work due to his spastic colon.  Of record are copious treatment notes, often reporting the stays in the psychiatric maintenance program and other similarly named programs.  In the period 1993 through 1999, the Veteran's Global Assessment of Functioning (GAF) scores ranged from 35 to 60.  During this time, the Veteran was diagnosed with generalized anxiety disorder and dependent personality disorder.  An annual psychological evaluation given in June 1996 reported that the Veteran was then involved with six Veterans' organizations, including serving as an officer in several of them, though he said he might resign soon due to some disagreements.  He also reported being active in the local volunteer fire department.  Treatment notes in 2001 and 2002 noted GAF scores of 50 and 52.

The Veteran was provided with a VA examination in September 1996.  He was diagnosed with major depression, residual schizophrenia, alcohol abuse in remission, and mixed personality disorder.  He was assigned a GAF of 45.

Social Security Administration (SSA) records, received by VA in November 2000, show that the Veteran became disabled in August 1974 due to chronic somatization disorder and residual schizophrenia.  Also received in support of that determination were private treatment reports, dated from July 1983 to April 1984, reflecting ongoing clinical evaluation and treatment for a psychiatric disorder, diagnosed as somatization disorder and residual schizophrenia. 
 
The Veteran was afforded another VA examination in November 2001 in connection with this appeal.  The examiner noted the Veteran's history, and found that the Veteran's symptoms seemed to be a continuation of the symptoms that he experienced while in service.  The examiner diagnosed depression, major, recurrent and mixed personality disorder and determined that the Veteran's symptoms resulted in serious impairments of social and occupational functioning due to symptoms of depression only.  He assigned a GAF of 50.
 
The examiner noted that the Veteran appeared to suffer from significant psychiatric affective disorder manifested in poor motivation, anhedonia, apathy, and reduced energy levels.  He had significant anxiety disorders, anxiety symptomatology, and his functioning appeared to be impaired across vocational, community, and social areas.  The examiner concluded that the Veteran's major impairments stemmed directly from depressive disorder, which appeared to have been consistently present since military service.  The examiner noted that the Veteran appeared to be capable of managing his funds in his own best interests, but did not appear to be employable, given his extensive psychiatric and psychological treatment involvement over the prior 20 years.
 
Of record are July and August 2009 reports of a clinical evaluation conducted by J.P.C., Ph.D.  This private physician noted that the Veteran had in excess of 50 psychiatric hospitalizations or maintenance admissions, had been treated by countless mental health professionals, and had numerous psychiatric diagnoses including schizophrenia, severe depression, anxiety/stress related condition, dysthymic disorder, major depression, and factitious disorder.  After review of the claims file and an interview of the Veteran, he opined that the pertinent diagnoses were: major depressive disorder, recurrent, severe with mood incongruent psychotic features, and generalized anxiety disorder.  He noted that those two diagnoses captured the diagnoses given to the Veteran during his initial hospitalizations while in the military and continued to persist throughout his life.  Following an examination of the Veteran, review of his records, and interviews of his family, J.P.C., Ph.D. found that the pertinent diagnoses were major depressive disorder, recurrent, severe, with mood incongruent psychotic features, namely delusions mostly of a paranoid, persecutory and sometimes grandiose nature, and generalized anxiety disorder.  He assigned a GAF score of 35.  The private examiner stated that the Veteran demonstrated major impairments with respect to social relations and occupational functioning; at times, he was delusional and his judgment was impaired.  He opined that the Veteran's psychiatric service-connected disabilities rendered him unable to obtain or retain meaningful and gainful employment from 1985 to the present.

The Veteran was afforded another VA examination in October 2010.  The examiner reviewed the diagnoses provided throughout the appeals period.  The Veteran noted that the first psychiatric examination was provided in September 1985, when the Veteran was diagnosed with dysthymic disorder and paranoid personality disorder.  In August 1992, the Veteran was diagnosed with dysthymic disorder, generalized anxiety disorder, and dependent personality disorder.  In March 1993, he was diagnosed with dysthymic disorder, generalized anxiety disorder, depressive personality disorder, and dependent personality disorder.  In September 1996, the
Veteran was diagnosed with major depressive disorder, residual schizophrenia, and mixed personality disorder.  In November 2001, the Veteran was diagnosed with major depressive disorder, a rule out alcohol abuse, and mixed personality disorder with a GAF score of 50 due to his depression only. 

The examiner also noted the 2009 evaluation by J.P.C., Ph.D., and that it was arranged by the Veteran's private attorney.  He noted that J.P.C., Ph.D. diagnosed generalized anxiety disorder and major depressive disorder, recurrent, severe with mood incongruent and psychotic features.  The examiner found that it was "curious" as to why the private physician did not recognize the Veteran's pervasive personality disorder given that multiple other psychiatric providers had consistently diagnosed the Veteran with a personality disorder, and concluded that this discrepancy raised significant questions about the clinical sophistication and validity of J.P.C., Ph.D.'s report, particularly given that he was hired by the Veteran's attorney to provide this evaluation.  The examiner indicated that, given that the Veteran had multiple prior psychiatric evaluations, he would review the Veteran's recent history since his June 2007 VA examination. 

The examiner stated that, after review of the Veteran's claims file, it was at least as likely as not that the Veteran met the criteria for an evaluation in excess of 50 percent in November 2001; he explained that it was then that the Veteran was assigned a GAF score of 50 on the VA compensation examination.  The examiner stated; however, that the Veteran has never met clinical criteria for an evaluation in excess of 70 percent directly related to symptoms of dysthymic disorder; furthermore, it was his opinion that the Veteran does not currently meet the clinical criteria for an evaluation in excess of 70 percent directly related to symptoms of dysthymic disorder.  The examiner further noted that the Veteran had never met the criteria of unemployability as a direct result of symptoms attributable to dysthymic disorder.
 
In October 2010, J.P.C., Ph.D. submitted an addendum to the clinical evaluation of July and August 2009.  He contended that more weight should be placed on the treating doctors' diagnoses and GAF scores rather than the opinion of the physicians conducting the VA examinations.  He asserted that the treating doctors had likely spent more time with the Veteran and had a chance to talk to others who treated the Veteran for approximately 15 years. 

A December 2013 assessment, conducted by E.J.C., a vocational consultant, and based on a review of the claims file and interview with the Veteran, reflects his opinion that the Veteran's dysthymia has presented long-standing difficulty associating with others, especially strangers, being easily irritated, lacking focus and concentration, sleep deprivation due to nightmares, and being fatigued during the day as a result.  E.J.C. noted that those symptoms were affecting the Veteran's ability to carry out his job duties in the last two years of his employment leading up to August 1974.  He also noted that the Veteran's condition has not improved since leaving work in 1974 and would have continued to negatively affect his ability to function in a competitive employment setting thereafter.  E.J.C. observed that the reports which cover the period from 1983 to 2010 are all clear documentation of the Veteran's difficulty working since 1974.  He opined that the Veteran's dysthymia has resulted in his inability to secure or follow a substantially gainful occupation as would be expected in the competitive labor market since at least 1974.  He noted that, in rendering this opinion, it is impossible from a vocational perspective to separate the effects of the various psychiatric diagnoses as the symptoms and the way they impact one's ability to obtain and retain substantially gainful employment overlap with one another.
 
In January 2014, the Veteran's claims folders were referred to a Certified Rehabilitation Counselor, C.K.W., PhD, to review and address the question of the Veteran's ability to secure or follow a substantially gainful employment given his psychiatric disorder.  He indicated that he agreed with J.P.C., Ph.D.'s summary that the Veteran's condition is longstanding dating back to 1963 when he left service.  He also agreed that there were from the beginning affective symptoms and those symptoms compromised the Veteran's sleep as well as his focus and concentration when awake, and that he was also irritable and not able to get along with others.  C.K.W., PhD further noted that, while he worked, the Veteran continued to be symptomatic and his symptoms got worse leading up to his leaving work in 1974. He stated that he also agreed that the dysthymia and related difficulty with sleep and mental focus is critical to understanding the claim; he explained that, as noted in the American Psychiatric Association Criteria for Dysthymic Disorder, while depressed, he would suggest that the other symptoms present include: social withdrawal, chronic fatigue or tiredness, decreased activity, effectiveness or productivity, and difficulty in thinking reflected by poor concentration.  He noted that these are the functional impairments that have prevented the Veteran from securing and maintaining substantially gainful employment both presently and dating back to 1974. C.K.W., PhD noted that this opinion was based on a review of the record, his education, training and experience, and is stated within a reasonable degree of vocational certainty.

Pursuant to remand instructions, in January 2016, a DRO referred the Veteran's case to the VACO Director of Compensation Services for a determination of whether an extraschedular rating was warranted.  The DRO noted that the Veteran had not been able to secure and maintain gainful employment since 1974, and that he was awarded TDIU effective November 2, 2001 due to his service-connected psychiatric disability.  The DRO recommended resolving all reasonable doubt in favor of the Veteran, as to impairment due to his service-connected psychiatric disability as opposed to non-service-connected personality disorder, and finding him unable to secure and follow gainful employment due to his service connected psychiatric disability.  The DRO acknowledged that there were conflicting medical reports, but that the favorable evidence revealed that the Veteran's psychiatric disability has rendered him unable to maintain employment of any kind.  The Veteran has had approximately 50 psychiatric hospitalizations between 1985 and 2009.  It was noted that the August 2009 evaluation by J.P.C., PhD provided a detailed history of the Veteran's illness and its effect on his occupational maladaptive behaviors.  It was recommended that the Director of C&P services grant extra-schedular TDIU effective May 12, 1986 to November 2, 2001. 

In April 2016, the Acting Director of Compensation Service provided the requested decision.  He disagreed with the RO's recommendation to grant TDIU on an extra-schedular basis prior to November 2, 2001, basing their judgment that the evidence is in favor of such consideration.  It was noted that the October 2010 VA medical examination, was very specific and detailed with the medical history of the Veteran's condition to include the private examiner's opinion.  The VA examiners carefully opined that the Veteran has never been unemployable due to his service-connected dysthymia alone, but rather due to his non-service connected personality disorder.  After careful review of the entire evidence of record to include the multiple admissions (1985-2000) to the Community Maintenance Program at the VA Medical Center due to his psychiatric conditions, multiple VA examinations and medical opinions, as well as the private psychological evaluation from 2009, the evidence overwhelmingly presents itself to warrant an increase in the Veteran's service-connected dysthymia on an extra-schedular basis in-lieu of granting TDIU on an extra-schedular basis prior to November 2, 2001.  For this reason, TDIU under 38 C.F.R. § 4.16(b) was denied on an extra-schedular basis prior to November 2, 2001; however, consideration for an increase in excess of 50 parent for his dysthymic disorder was granted under 38 C.F.R. § 3.321(b)(1) on an extra-schedular basis prior to November 2, 2001.

II.c.  Analysis

Pursuant to a May 2016 rating decision, the AOJ granted a 70 percent disability rating for the Veteran's service-connected dysthymia under 38 C.F.R. § 3.321(b)(1).

The pertinent inquiry for the Board to consider at this juncture is whether the evidence sufficiently shows that, between May 12, 1986, to November 2, 2001, the Veteran was "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities," which is essentially the same standard of entitlement set forth under § 4.16(a) for schedular evaluations, so as to warrant an extraschedular TDIU under § 4.16(b). 
The Board finds that the evidence is at least in relative equipoise as to whether the Veteran's service-connected dysthymia rendered him unable to obtain and maintain gainful employment during the period from May 12, 1986, to November 2, 2001.

As an initial matter, the Board notes that the Veteran has been diagnosed with a several psychiatric disabilities, including a personality disorder.  Personality disorders are not considered disabilities for purposes of VA disability compensation.  Nonetheless, the Court of Appeals for Veterans Claims (CAVC) has held that when VA cannot differentiate between the effects of a service-connected and nonservice-connected disorder, it must attribute all of the symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The October 2010 VA examiner suggested that the Veteran was not unemployable due to symptoms associated with his dysthymia alone; rather, he was unemployable due to his personality disorder.  This examiner questioned the April 2009 evaluation in the record as it did not address the records reflecting a long-standing personality disorder.  This examiner found that much of the Veteran's symptoms of irritability, frustration, anhedonia, apathy, and ruminations could directly attributable to the Veteran's personality disorder.  However, the examiner did not address the specific symptoms attributable to the Veteran's service-connected dysthymia, only noting that he felt that they were minor.  

On the other hand, the November 2001 VA examiner provided a competent opinion that included consideration of the Veteran's personality disorder.  The November 2001 examiner, who found that the Veteran was unemployable given his extensive psychiatric and psychological treatment over the prior 20 years, opined that the Veteran's impairment was due to his service-connected depressive disorder.  This examiner reviewed the Veteran's history and thoroughly addressed the diagnosis of a personality disorder.

Additionally, in a December 2013 report, a vocational consultant found that the Veteran had been unable to secure or follow substantially gainful employment since 1974 due to is dysthymia.  While the consultant did not directly address a personality disorder, he noted that the Veteran had several diagnoses, and that it was impossible to separate the effects of the Veteran's various psychiatric diagnoses as the symptoms overlapped.  

The Board finds that these opinions are entitled to at least as much probative weight as that of the October 2010 examiner. 

In addition, the Board finds that the Veteran's GAF scores assigned throughout this period are mainly in the range reflecting serious symptoms or any serious impairment occupational functioning, including the inability to keep a job.

Although there is some evidence indicating that there may have been symptom exaggeration and some examiners have suggested the Veteran is preoccupied with VA benefits and refuses to take medications that could treat his psychiatric disorders, there is nonetheless significant credible evidence of symptomatology resulting in multiple inpatient admissions to mental health facilities. 

The Board acknowledges that at least some of the Veteran's current impairments stem from nonservice-connected personality disorders, but in this case, the evidence does not suggest that the symptoms from the service-connected disorder can be clearly delineated from the nonservice-connected disorders.  In fact, the December 2013 vocational consultant noted that the Veteran had several diagnoses, and that it was impossible to separate the effects of the Veteran's various psychiatric diagnoses as the symptoms overlapped.  Accordingly, under the holding in Mittleider, the Board must consider all of the Veteran's psychiatric symptoms as attributable to his service-connected psychiatric disorder.


Hence, the Board finds that the evidence is at least in equipoise as to whether the symptoms attributable to the Veteran's service-connected disability are severe enough to prevent substantially gainful employment.  Accordingly, the Board finds that a TDIU is warranted from May 12, 1986, to November 1, 2001.  38 U.S.C.A. §5107(b); see also Wise v. Shinseki, 26 Vet. App. 517, 531 ('The nation, "in recognition of our debt to our Veterans," has "taken upon itself the risk of error' in awarding ... benefits.").
 

ORDER

TDIU is granted for the period from May 12, 1986, to November 1, 2001. 




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


